Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 1 of 11
Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 2 of 11
Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 3 of 11
Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 4 of 11
                   Case 18-01035             Doc        Filed 02/12/21 Entered 02/12/21 14:49:44                                                                                                                                                          Desc Main
                                                           Document    Page 5 of 11

                                                                Payment Options
                                       Your Total Monthly Payment is changing starting 04/01/2021.
You can choose either of these payment options for the shortage. If you decide to pay the full amount, you’ll need to make
your payment by 03/18/2021. If we don’t receive a payment for the full $2,220.41 shortage, we will automatically spread it out
over 12 monthly payments.

                      OPTION 1
                                                        Prior Analysis                 New Payments                      [12]-month Escrow Shortage
                                                                     Prior Analysis                  New Payment s
                                                                                                                        Pay nothing extra now and your Escrow Required Deposit will be spread out over 12 monthly payments. Your [new] mortgage payment amount will be: $2,369.56


Principal and/or interest                                      $962.03                       $962.03
                                                                     Prior Analysis                  New Payment s




Monthly Escrow Payment                                        $1,235.80                     $1,407.53 Pay nothing extra now and your Escrow Shortage
                                                                     Prior Analysis


        Tax
                                                                                                     New Payment s




                                                                     Prior Analysis
                                                                                              $755.17 will be spread out over 12 monthly payments. Your new
        Insurance
                                                                                                     New Payment s




                                                                     Prior Analysis
                                                                                              $467.33 mortgage payment amount will be: $2,369.56
        Mortgage Insurance
                                                                                                     New Payment s




                                                                     Prior Analysis
                                                                                                $0.00
        Monthly Escrow- Overage / Shortage Adjustment
                                                                                                     New Payment s




                                                                     Prior Analysis
                                                                                              $185.03 See Projected Escrow Payments Section for Details
Total Payment Amount
                                                                                                     New Payment s




                                                              $2,197.83                     $2,369.56
blank




                      OPTION 2
                                                        Prior Analysis
                                                                      Prior Analysis
                                                                                       New Payments     New Payment s
                                                                                                                         One-time Escrow Shortage Payment
                                                                                                                        Pay $2,220.41 in full. W e must r eceive your payment by 03/18/ 2021 Then your new mort gage payment amount will be: $2,184.53.




Principal and/or interest                                      $962.03                        $962.03
                                                                      Prior Analysis                    New Payment s




Monthly Escrow Payment                                        $1,235.80                     $1,222.50                    Pay $2,220.41 in full. We must receive your payment by
                                                                      Prior Analysis                    New Payment s




  Tax                                                                                          $755.17                   03/18/2021. Then your new mortgage payment amount
                                                                      Prior Analysis                    New Payment s




  Insurance                                                                                    $467.33                   will be: $2,184.53.
                                                                      Prior Analysis                    New Payment s




  Mortgage Insurance                                                                             $0.00
                                                                      Prior Analysis


  Monthly Escrow- Overage / Shortage
                                                                                                        New Payment s




                                                                                                 $0.00                   Use the enclosed payment coupon
  Adjustment                                                         Prior Analysis                  New Payment s




Total Payment Amount                                          $2,197.83                     $2,184.53
Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 6 of 11
Case 18-01035      Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                            Document    Page 7 of 11




           coupon end
                                                                                AB
                Case 18-01035                                Doc                               Filed 02/12/21 Entered 02/12/21 14:49:44                                                                                                                                            Desc Main
                                                                                                  Document    Page 8 of 11



                                                                                                             Escrow History
Here’s what happened in your escrow account since our last review compared to what we projected to happen. If there were
changes to your taxes and/or insurance, they’re bolded and highlighted below. This may help explain why your account balance
was different than what was predicted last year. We’ve marked your lowest minimum balances with an asterisk (*). Any deposits
into Escrow are summed and shown as a total amount for the month.

If you recently filed a Chapter 13 bankruptcy, we have provided below a side-by-side comparison of your prior
projected escrow account activity to the actual account activity.
If this is an annual escrow statement provided during your Chapter 13 bankruptcy, then the projected escrow account
activity below was performed in accordance with the terms of your Chapter 13 plan. At the same time, we also maintained a
separate accounting that reflected your escrow account activity as indicated under the terms of your loan documents outside of
bankruptcy (shown below under the heading "Actual"). The Actual escrow activity includes both the receipt of your regular monthly
mortgage payments to escrow and any cure payments made under the terms of your Chapter 13 plan for escrow amounts due
from the period before your bankruptcy filing or otherwise due under your Chapter 13 plan. Below is the side-by-side comparison
of the plan projected activity to the actual activity for last year. Upon the completion of your Chapter 13 plan, if all payments due
under the Chapter 13 plan are received and taxes and insurance were paid in the amounts anticipated, then the projected and
actual ending balances should match. If you are unable to complete your Chapter 13 plan payments and your case is dismissed,
converted to a Chapter 7 or the automatic stay is lifted, then the actual accounting shown below will be used in performing your
next escrow analysis.


                                      Deposits To Escrow                                                              Payments From Escrow                                                                                                                                            Escrow Balances
        Month   Deposits to                     Expected                                       Description    What we Paid                                               What we                                                                                    Description      Actual                Last Year's
                  Escrow                       Payment to                                                     From Escrow                                               Expected to                                                                                                 Balance                Estimated
                                                 Escrow                                                                                                                  Pay From                                                                                                                           Balance
                                                                                                                                                                          Escrow                                                                             Description                  Actual Balance         Last Years Estimated Balance



                                                                                                                                                                                                                                                             Beginning              $1,842.65                $5,461.61
Month                                                                                                               What we paid from escrow
                                                                                                                                                                                                                                                             balance
                                                                                                                                                                                                                                                             Description                  Actual Balance         Last Years Estimated Balance



 02/2020
Month                 Your Payment to Escrow        Expected Payment To Escrow   Description
                                                                                                                 $4,949.68                                              Payments From Escrowwhat we expected to pay from
                                                                                                                                                                                                                                                             County tax
                                                                                                                                                                                                                                                             Description
                                                                                                                                                                                                                                                                                  -$3,107.03*
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $5,461.61
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance
                                                                                                                                                                                                                  escrow


 02/2020           $1,206.32                      $1,235.80 Deposit                                                                                                              $4,893.08 County tax                                                                               -$1,900.71               $1,804.33*
Month                 Your Payment to Escrow        Expected Payment To Escrow   Description                                                                                                                                                                                              Actual Balance         Last Years Estimated Balance



 03/2020
Month
                   $1,206.32
                      Your Payment to Escrow
                                                  $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                                                                                                                      -$694.39
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $3,040.13
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 04/2020
Month
                   $1,206.32
                      Your Payment to Escrow
                                                  $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                                                                                                                       $511.93
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $4,275.93
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 05/2020
Month
                   $2,471.60                      $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                                                                                                                     $2,983.53
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $5,511.73
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 06/2020
Month
                                                  $1,235.80                      Deposit                            What we paid from escrow                                                                                                                 Description
                                                                                                                                                                                                                                                                                     $2,983.53
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $6,747.53
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 07/2020
Month                 Your Payment to Escrow        Expected Payment To Escrow   Description
                                                                                                                 $4,112.34                                                           what we expected to pay from escrow
                                                                                                                                                                                                                                                             County tax
                                                                                                                                                                                                                                                             Description
                                                                                                                                                                                                                                                                                    -$1,128.81
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $6,747.53
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 07/2020
Month
                   $1,235.80                      $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                 $4,106.34 County tax                                                                                 $106.99
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $3,876.99
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 08/2020
Month                 Your Payment to Escrow
                                                  $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                                                                                                                      $106.99
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $5,112.79
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 09/2020
Month
                   $2,471.60
                      Your Payment to Escrow
                                                  $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description
                                                                                                                                                                                                                                                                                     $2,578.59
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $6,348.59
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 10/2020
Month
                   $1,235.80                      $1,235.80
                                                    Expected Payment To Escrow
                                                                                 Deposit
                                                                                 Description                        What we paid from escrow                                                                                                                 Description
                                                                                                                                                                                                                                                                                     $3,814.39
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $7,584.39
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 11/2020
Month
                                                  $1,235.80                      Deposit                         $3,912.00                                                                 Flood insurance
                                                                                                                                                                                     what we expected to pay from escrow                                     Description
                                                                                                                                                                                                                                                                                       -$97.61
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $8,820.19
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 12/2020
Month                                               Expected Payment To Escrow   Description                        What we paid from escrow
                                                                                                                                                                                 $3,631.00 Flood insurance
                                                                                                                                                                                     what we expected to pay from escrow                                     Description
                                                                                                                                                                                                                                                                                       -$97.61
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $5,189.19
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 12/2020                                          $1,235.80 Deposit                                              $1,696.00                                                       $1,592.00 Homeowners                                                                               -$1,793.61                $4,832.99
Month                                               Expected Payment To Escrow   Description
                                                                                                                                                                                           insurance                                                                                      Actual Balance         Last Years Estimated Balance



 01/2021
Month                 Your Payment to Escrow
                                                  $1,235.80 Deposit              Description                        What we paid from escrow                                                                                                                 Description
                                                                                                                                                                                                                                                                                    -$1,793.61
                                                                                                                                                                                                                                                                                          Actual Balance
                                                                                                                                                                                                                                                                                                              $6,068.79
                                                                                                                                                                                                                                                                                                                 Last Years Estimated Balance



 02/2021           $8,650.60                                Expected                                             $4,949.68                                                                                                                                   Scheduled               $1,907.31                $6,068.79
                                                            Payment(s) not yet                                                                                                                                                                               County tax
Month
                                                            received                                                What we paid from escrow                                                                                                                 Description                  Actual Balance         Last Years Estimated Balance



 02/2021                                                                                                         $1,696.00                                                                                                                                   Scheduled                $211.31                 $6,068.79
                                                                                                                                                                                                                                                             Homeowners
Month                 Your Payment to Escrow                                     Description
                                                                                                                                                                                                                                                             insurance                    Actual Balance         Last Years Estimated Balance



 03/2021           $1,235.80                                                     Expected                                                                                                                                                                                            $1,447.11                $6,068.79
                                                                                 Payment(s) not yet
Month                 Your Payment to Escrow        Expected Payment To Escrow
                                                                                 received                             Payments Fr om Escr owWhat we paid fr om escrow                         Payment s From E scrowwhat we expect ed to pay f rom escr ow
                                                                                                                                                                                                                                                             Description                  Actual Balance         Last Years Estimated Balance



TOTAL            $20,920.16                     $14,829.60                                                      $21,315.70                                                  $14,222.42 Ending                                                                                       $1,447.11                $6,068.79
                                                                                                                                                                                       balance




                                                                                                                                                                                                                                                                                  C3_12204_ESCSTMTA_22598_02062019
Case 18-01035   Doc   Filed 02/12/21 Entered 02/12/21 14:49:44   Desc Main
                         Document    Page 9 of 11
            Case 18-01035           Doc                       Filed 02/12/21 Entered 02/12/21 14:49:44                                                                           Desc Main
                                                                Document     Page 10 of 11



                                                                 Projected Escrow Payments
Here’s a summary of what we expect to happen in your escrow account over the next year. We used this information to
estimate your new monthly payment. Keep in mind, you have two payment options (see Section 1).

                         County taxes                                                                                                                    $9,062.02
                         Flood insurance                                                                                                                 $3,912.00
                         Homeowners insurance                                                                                                            $1,696.00
                         Total Expected Escrow Disbursements:                                                                                     $14,670.02

To estimate your monthly escrow payment, we total the expected payments to tax and/or insurance and divide by 12 months:
$14,670.02 /12 = $1,222.50.

                    Your estimated escrow account payments over the next 12 months
Since your mortgage account is past due, all the payments between your last payment and this analysis date of 02/06/2021 are
reflected as one lump payment shown in the above table. The balances referenced in the first chart below are projected
balances prior to any adjustments due to your bankruptcy plan. Those adjustments are shown in the second chart below the
projection.

Month                Your Payment                            Tax                                Insurance                               Mortgage Insurance   Expected
Month
                     to Escrow                               Payment(s)                         Payment(s)                              (MIP/PMI) Payment(s) Escrow Balance                      Expected Escrow Balance
Month



Beginning balance                                                                                                                                                                            $1,447.11
Month                               Your Payment to Escrow                     Tax Payment(s)                    insurance payment(s)             Mortgage Insurance (MIP/PMI) Payment(s)        Expected Escrow Balance



04/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $2,669.61
                                                                                                                                                                                                 Expected Escrow Balance



05/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $3,892.11
                                                                                                                                                                                                 Expected Escrow Balance



06/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $5,114.61
                                                                                                                                                                                                 Expected Escrow Balance



07/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                          $4,112.34
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $2,224.77
                                                                                                                                                                                                 Expected Escrow Balance



08/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $3,447.27
                                                                                                                                                                                                 Expected Escrow Balance



09/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $4,669.77
                                                                                                                                                                                                 Expected Escrow Balance



10/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $5,892.27
                                                                                                                                                                                                 Expected Escrow Balance



11/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $7,114.77
                                                                                                                                                                                                 Expected Escrow Balance



12/2021
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                             $5,608.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $2,729.27
                                                                                                                                                                                                 Expected Escrow Balance



01/2022
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                              $0.00
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                              $3,951.77
                                                                                                                                                                                                 Expected Escrow Balance



02/2022
Month
                               $1,222.50
                                    Your Payment to Escrow
                                                                          $4,949.68
                                                                               Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                 insurance payment(s)
                                                                                                                                                                    $0.00
                                                                                                                                                  Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                               $224.59
                                                                                                                                                                                                 Expected Escrow Balance



03/2022
Month
                               $1,222.50                                     $0.00                              $0.00                                               $0.00                     $1,447.09
                                                                                                                                                                                                 Expected Escrow Balance



Ending balance                                                                                                                                                                               $1,447.09


Based on this year’s review, your escrow account will be short by $2,220.41. This was calculated based on the lowest
minimum balance, which is bolded in the table above, and any payments to cure amounts outstanding prior to your bankruptcy
filing. Our records currently show this amount to be $0.00 and it is included in the calculation of the projected minimum
balance. This assessment assumes all payments due under your bankruptcy plan will be made, including regularly scheduled
mortgage payments due after your bankruptcy filing and payments to cure amounts due to your bankruptcy filing. Since your
projected minimum balance is lower than the required minimum balance, your account is short. The required minimum balance
(which is also sometimes called a cushion) may include up to two months of escrow payments (not including your mortgage
insurance) to help cover increases to your taxes and homeowner’s insurance. Your account’s current cushion is $2,445.00.

             Required Minimum Balance                                                                                                                                         $2,445.00
               minus
             Projected Minimum Balance                                                                                                   $224.59+$0.00 = $224.59
             Amount needed to adequately fund your account                                                                                                                $2,220.41


Please let us know if you have any questions. You can call us at 800.669.6607, Monday - Friday, 8 a.m. to 9 p.m. ET. You can
review your account anytime at www.bankofamerica.com.




                                                                                                                                                                           C3_12204_ESCSTMTA_22598_02062019
             Case 18-01035           Doc       Filed 02/12/21 Entered 02/12/21 14:49:44                     Desc Main
                                                 Document     Page 11 of 11


                                                  FREQUENTLY ASKED QUESTIONS

Q: Why am I getting this Escrow Account Disclosure Statement?

A:   We want to make sure you understand any payment changes. Your escrow payment amount for the upcoming year may change
     due to increased or decreased taxes and/or insurance. This statement provides details about any payment changes.

Q: What is an Escrow Analysis?

A:   We do an Escrow Analysis at least once a year to determine if the amount of money in your escrow account is enough for next
     year’s expected tax and/or insurance payments.

Q: What are the most common reasons for my escrow payment change?

A:   The most common reasons for a payment change are changes to your property taxes and/or insurance premiums.

Q: What is an Escrow Overage?

A:   An Escrow Overage happens when our Escrow Analysis shows you’ve got more money in your escrow account than the required
     minimum balance. To determine if you have an actual overage of escrow funds, Bank of America, N.A. will adjust the potential
     overage to account for any escrow amounts that remain unpaid from the period before your bankruptcy filing or otherwise due
     under the terms of your Chapter 13 plan. This adjustment is necessary to ensure your current escrow account balance has a
     surplus of funds. If your account still shows an overage and is current under the terms of your Chapter 13 plan, we’ll send you a
     refund in accordance with applicable law.

Q: What is an Escrow Shortage?

A:   An Escrow Shortage happens when our Escrow Analysis shows there’s not enough money in your account to meet the required
     minimum balance. We’ll adjust your monthly payment to make up the shortage or, if you prefer, you can cover the shortage by
     making a one-time payment.

Q: What is a Required Minimum Balance?

A:   The required minimum balance is the smallest amount of money you can have in your account at any time during the year. The
     required minimum balance, also called a cushion, may include up to two months of escrow payments minus mortgage insurance to
     cover potential increases to your taxes and homeowner’s insurance.

Q: Who should I contact about tax or insurance changes that increased my monthly escrow payment?

A:   Contact your local tax authority or insurance agent with questions about any tax or insurance payment changes.

Q: Can I include the total Escrow Shortage amount with my monthly mortgage payment?

A:   You have the option to pay the balance in full or to spread it over the next 12 months. If you choose to pay the escrow shortage in
     full, the escrow shortage amount must be sent separately, along with the payment coupon Included with this statement.

Q: Do I need to take any actions if I have recurring mortgage payments scheduled through an online bill payment
   service?

A:   Yes. The payment amount will not update automatically. If you make recurring payments from a Bank of America account, visit
     Online Banking to update the amount of any scheduled payments in Transfers, BillPay or Mortgage Pay on the Web. For payments
     made through another institution, please follow their process for changing your payment amount.
